Name: Council Directive 81/875/EEC of 27 October 1981 amending Directive 75/275/EEC concerning the Community list of less-favoured areas within the meaning of Council Directive 75/268/EEC (Netherlands)
 Type: Directive
 Subject Matter: nan
 Date Published: 1981-11-10

 Avis juridique important|31981L0875Council Directive 81/875/EEC of 27 October 1981 amending Directive 75/275/EEC concerning the Community list of less-favoured areas within the meaning of Council Directive 75/268/EEC (Netherlands) Official Journal L 321 , 10/11/1981 P. 0022 - 0023*****COUNCIL DIRECTIVE of 27 October 1981 amending Directive 75/275/EEC concerning the Community list of less-favoured areas within the meaning of Council Directive 75/268/EEC (Netherlands) (81/875/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 75/268/EEC of 28 April 1975 on mountain and hill farming and farming in certain less-favoured areas (1), as last amended by Directive 80/666/EEC (2), and in particular Article 2 (3) thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4), Whereas Council Directive 75/275/EEC of 28 April 1975 concerning the Community list of less-favoured farming areas within the meaning of Directive 75/268/EEC (Netherlands) (5) indicates the areas in the Netherlands included in the Community list of less-favoured areas within the meaning of Article 3 (5) of Directive 75/268/EEC; Whereas the Netherlands Government has applied, under Article 2 (1) of Directive 75/268/EEC, to have the list of areas contained in the Annex to Directive 75/275/EEC amended in accordance with the Annex to this Directive; Whereas the new areas contained in the list correspond to the criteria and statistical values which were applied in Directive 75/275/EEC for determining the areas concerned within the meaning of Article 3 (5) of Directive 75/268/EEC; Whereas moreover the total surface area of these areas is less than 2;5 % of the total surface area of the Netherlands, HAS ADOPTED THIS DIRECTIVE: Article 1 The list of less-favoured areas in the Netherlands contained in the Annex to Directive 75/275/EEC is hereby replaced by the list as shown in the Annex to this Directive. Article 2 This Directive is addressed to the Kingdom of the Netherlands. Done at Luxembourg, 27 October 1981. For the Council The President CARRINGTON (1) OJ No L 128, 19. 5. 1975, p. 1. (2) OJ No L 180, 14. 7. 1980, p. 34. (3) OJ No C 160, 30. 6. 1981, p. 3. (4) Opinion delivered on 16 October 1981 (not yet published in the Official Journal). (5) OJ No L 128, 19. 5. 1975, p. 229. ANNEX 'BIJLAGE - BILAG - ANHANG - PARARTIMA - ANNEX - ANNEXE - ALLEGATO PROBLEEMGEBIEDEN IN DE ZIN VAN ARTIKEL 3, LID 5, VAN RICHTLIJN 75/268/EEG 1.2.3 // // // // Provincies // Aantal gebieden // Oppervlakte (Ha) // // // // Groningen // 1 // 40 // Friesland // 10 // 2 897 // Drente // 5 // 220 // Overijssel // 7 // 2 041 // Gelderland // 10 // 1 695 // Utrecht // 2 // 92 // Noord-Holland // 2 // 415 // Zuid-Holland // 4 // 890 // Zeeland // 9 // 532 // Noord-Brabant // 4 // 1 582 // Limburg // 2 // 792 // // // // Nederland // 56 // 11 178' // // //